Title: Lucius Harrison to James Madison, 24 August 1829
From: Harrison, Lucius
To: Madison, James


                        
                            
                                Der Sir
                            
                            
                                
                                    
                                
                                August 24th. 1829
                            
                        
                        
                        I have not heard from you since I was at your house. I should be glad to know for certain whether you will
                            want a manager for the home house or the black Meddow: next year: if you should—I should be glad to git the bisness I am—yours with Respects
                        
                        
                            
                                Lucius Harrison [
                            ]
                        
                    